NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


MAURICE JONES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-3499
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.




PER CURIAM.


              Affirmed.


LaROSE, C.J., and BLACK and SLEET, JJ., Concur.